DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is being considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al (U.S Pub: 20160202298) (Herein “Brahma”) in view of Cho (KR20160094552A).
As of Claim 1, Brahma teaches (Figs. 1-3, 7) a display device comprising:
a display panel (fig. 2, display panel 14, para. [0028]) comprising first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 36, para. [0028]) electrically connected to each other (i.e. first and second pads connected to the power signals 42, para. [0028]); and
a connection board (fig. 2, flexible printed circuit 30, para. [0028]), wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) comprises:
first (fig. 2, connector pad 38, para. [0028]) and second connection board pads (fig. 2, connector pad 40, para. [0028]) electrically connected (i.e. first and second board pads connected to the power signals 42, para. [0028]) to the first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 36, para. [0028]), respectively;
an output pad (fig. 2, output pad includes bond pads 32, 36, para. [0028]); and
a driving circuit (fig. 2, display driver integrated circuit 24, para. [0026]).

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale

but Brahma does not disclose wherein the driving circuit comprises: a pull-up resistor electrically connected between a first voltage terminal and a first node; and a comparator to compare a voltage at the first node with a reference voltage and to output a contact test signal corresponding to a comparison result to the output pad, wherein the first connection board pad is electrically connected to the first node, and the second connection board pad is electrically connected to a second voltage terminal.
	However, Cho teaches (figs. 1-2) wherein the driving circuit (fig. 2, connection detection unit 170, para. [0033]) comprises: 
a pull-up resistor (fig. 2, first and second resistors R1, R2, para. [0034]) electrically connected between a first voltage terminal (i.e. R1 connected to VCC, para. [0034]) and a first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]); and 
a comparator (fig. 2, OP1, para. [0034]) to compare a voltage (i.e. comparing voltage, para. [0036]) at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) with a reference voltage (fig. 2, Vref, para. [0036]) and to output a contact test signal (i.e. outputting the first test pin signal, para. [0039]) corresponding to a comparison result (i.e. comparing voltages, para. 
wherein the first connection board pad (fig. 1, connection pads 251a, para. [0031] [0032]) is electrically connected to the first node (fig. 2, VCC supply power signal to second end of resistor R1, para. [0034]), and the second connection board pad (fig. 1, connection pads 251b, para. [0032]) is electrically connected to a second voltage terminal (fig. 1, connection pads 251b receiving power signal from the power supply unit 290, para. [0031] [0032]).

    PNG
    media_image2.png
    440
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect. 
As of Claim 2, Brahma and Cho teach the display device of claim 1, but Brahma further teach (Figs. 1-2, 7) comprising:


wherein the main controller (fig. 2, control circuitry 16, para. [0027]) is to receive the contact test signal (fig. 3, receiving test signal from test equipment 52, para. [0033] [0034]) through the first test pad (fig. 2, connector pad 38, para. [0027]).

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    352
    568
    media_image4.png
    Greyscale




As of Claim 3, Brahma teaches (Figs. 1-2, 7) the display device of claim 1, wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) further comprises an input pad (fig. 2, first and second connection board pads 38, 40, para. [0027]), and the driving circuit (fig. 2, display driver integrated circuit 24, para. [0026]).

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale

but Brahma does not disclose wherein the driving circuit further comprises a switch, and wherein the switch is electrically connected between the first connection board pad and the first node, and is to operate in response to a switching control signal inputted through the input pad.
	However, Cho teaches (figs. 1-2) wherein the driving circuit (fig. 2, connection detection unit 170, para. [0033]) further comprises a switch (fig. 2, switch SW1 turn on by power signal, para. [0043]), and wherein the switch (i.e. switch SW1, para. [0043]) is electrically connected (fig. 1, power supply unit 290 supplies the electrical power, para. [0031] between the first connection board pad (fig. 1, connection board pad 251a, para. [0031] [0032]) and the first node (fig. 2, VCC supply power signal to second end of resistor R1, para. [0034]), and is to operate in response to a switching control signal (fig. 2, switch SW1 turn on by power signal, para. [0043]) inputted through the input pad (i.e. connector pad 250, para. [0043]).

    PNG
    media_image2.png
    440
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
As of Claims 4 and 20, Brahma teaches (Figs. 1-2, 7) the display device of claim 3, further comprising:
a main board (fig. 2, printed circuit board 44, para. [0027] [0028]) comprising first (fig. 2, first connector pad 38, para. [0027]) and second test pads (fig. 2, second connector pad 40, para. [0027]) electrically connected (i.e. first and second connectors board pads 38, 40 connected to the power signals 42, para. [0028]) to the output pad (fig. 2, output pad includes bond pads 32, 36, para. [0028]) and the input pad (fig. 2, first and second connection board pads 38, 40, para. [0027]), respectively, and a main controller (fig. 2, control circuitry 16, para. [0027]),
wherein the main controller (fig. 2, control circuitry 16, para. [0027]) is to output the control signal (i.e. outputting control signals/power signals 42, para. [0027] 

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    352
    568
    media_image4.png
    Greyscale

but Brahma does not disclose wherein the main controller is to output the switching control signal to the second test pad and receive the contact test signal through the first test pad.
	However, Cho teaches (figs. 1-2) wherein the main controller (fig. 1, test apparatus 200, para. [0031]) is to output the switching control signal (fig. 2, switch SW1 outputting control signal when SW1 closed, para. [0043]) to the second test pad (e.g. 

    PNG
    media_image2.png
    440
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
As of Claim 5, Brahma teaches the display device of claim 1, but Brahma does not disclose wherein a first voltage provided to the first voltage terminal is higher in level than a second voltage provided to the second voltage terminal.
However, Cho teaches (figs. 1-2) wherein a first voltage (fig. 2, voltage from the power supply 290, para. [0032]) provided to the first voltage terminal (fig. 2, non-inverting terminal “+”, para, [0036]) is higher (i.e. greater than) in level than a second voltage (fig. 2, reference voltage Vref, para. [0036]) provided to the second voltage terminal (fig. 2, inverting terminal “-“, para. [0039]).

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
	As of Claim 6, Brahma teaches the display device of claim 5, but Brahma does not disclose wherein the comparator is to output the contact test signal at an active level when the voltage at the first node is higher in level than the reference voltage, and
wherein the comparator is to output the contact test signal at an inactive level when the voltage at the first node is lower in level than the reference voltage.
	However, Cho teaches (figs. 1-2) wherein the comparator (fig. 2, OP1, para. [0036]) is to output the contact test signal (i.e. output test signal from the test apparatus 200, para. [0031] [0045]) at an active level (i.e. high state signal, para. [0040]) when the voltage at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) is higher in level than (i.e. greater than, para. [0039]) the reference voltage (i.e. reference voltage Vref, para. [0039]), and


    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
As of Claim 7, Brahma and Cho teach the display device of claim 1, but Brahma further teach (Figs. 1-3, 7) wherein the driving circuit is an integrated circuit (fig. 2, display driver integrated circuit 24, [0029]), and
wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) is a chip-on-film on which the driving circuit is mounted (fig. 2, display driver 

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale

As of Claim 19, Brahma teaches (Figs. 1-3, 7) a method for testing pad connection (fig. 3, test pad connector 38 connects to test equipment 52, para. [0033] [0034]) of a display device (fig. 3, display panel 14, para. [0028] [0033]) comprising: a display panel (fig. 2, display panel 14, para. [0028]) comprising first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 36, para. [0028]) electrically connected to each other (i.e. first and second pads connected to the power signals 42, para. [0028]); and a connection board (fig. 2, flexible printed circuit 30, para. [0028]) comprising first (fig. 2, connector pad 38, para. [0028]) and second connection board pads (fig. 2, connector pad 40, para. [0028]) connected to the first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 36, para. [0028]), respectively, an input pad (fig. 2, first and second connection board pads 38, 40, para. [0027]), and an output pad (fig. 2, output pad includes bond pads 32, 36, para. [0028]), the method comprising:
electrically connecting (fig. 2, electrical power signals 42, para. [0028]) the first (fig. 2, connector pad 38, para. [0028]) and second connection board pads (fig. 2, connector pad 40, para. [0028]) to the first (fig. 2, bond pads 32, para. [0028]) 

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale

but Brahma does not disclose wherein electrically connecting the first connection board pad to a first node in response to a switching control signal received through the input pad; and comparing a voltage at the first node with a reference voltage and outputting a contact test signal corresponding to a comparison result to the output pad.
	However, Cho teaches (figs. 1-2) wherein electrically connecting (fig. 1, power supply unit 290 supplies the electrical power, para. [0031] the first connection board pad (fig. 1, connection board pad 251a, para. [0031] [0032]) to a first node (fig. 2, VCC supply power signal to second end of resistor R1, para. [0034]) in response to a switching control signal (fig. 2, switch SW1 turn on by power signal, para. [0043]) received through the input pad (i.e. connector pad 250, para. [0043]); and 
comparing a voltage (fig. 2, OP1 comparing voltage, para. [0034] [0036]) at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) with a reference voltage (fig. 2, Vref, para. [0036]) and outputting a contact test signal (i.e. outputting the first test pin signal, para. [0039]) corresponding to 

    PNG
    media_image2.png
    440
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
As of Claim 20, Brahma and Cho teach the method of claim 19, wherein the display device further comprises:
a main board (fig. 2, printed circuit board 44, para. [0027] [0028]) comprising first (fig. 2, first connector pad 38, para. [0027]) and second test pads (fig. 2, second connector pad 40, para. [0027]) electrically connected (i.e. first and second connectors board pads 38, 40 connected to the power signals 42, para. [0028]) to the output pad (fig. 2, output pad includes bond pads 32, 36, para. [0028]) and the input pad (fig. 2, first and second connection board pads 38, 40, para. [0027]), respectively, and 
a main controller (fig. 2, control circuitry 16, para. [0027]),
.

    PNG
    media_image5.png
    581
    904
    media_image5.png
    Greyscale

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al (U.S Pub: 20160202298) (Herein “Brahma”) in view of Tseng et al (U.S Pub: 20110025972) (Herein “Tseng”) in view of Zhu et al (U.S Pub: 20170193870) (Herein “Zhu”) and further in view of Cho (KR20160094552A).
As of Claim 8, Brahma teaches (Figs. 1-2, 7) a display device comprising:
a display panel (fig. 2, display panel 14, para. [0028]) comprising first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 36, para. [0028]) electrically connected to each other (i.e. first and second pads connected to the power signals 42, para. [0028]);

a connection board (fig. 2, flexible printed circuit 30, para. [0028]), wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) comprises:
first (fig. 2, connector 38, para. [0028]) and second connection board pads (fig. 2, connector pad 40, para. [0028]) electrically connected (i.e. first and second board pads connected to the power signals 42, para. [0028]) to the first (fig. 2, bond pads 32, para. [0028]) and second panel pads (fig. 2, mating bond pads 34, para. [0028]), respectively;
main contact pads (fig. 2, bond pads 34 and mating bond pads 36, para. [0028]) electrically connected (i.e. first and second board pads connected to the power signals 42, para. [0028]) to the main board pads (fig. 2, connector pads 38, 40, para. [0028]), respectively;
an output pad (fig. 2, output pad includes bond pads 32, 36, para. [0028]) electrically connected (i.e. first and second board pads connected to the power signals 42, para. [0028]) to the first test pad (fig. 2, first connector pad 38, para. [0027]); and 
a driving circuit (fig. 2, display driver integrated circuit 24, para. [0026]),
wherein the main board pad (fig. 2, connector pads 38, 40 of the printed circuit board 44, para. [0027] [0028]) and the main contact pad (fig. 2, bond pad 34 and mating bond pads 36, para. [0028]) are electrically connected to each 
wherein the main controller (fig. 2, control circuitry 16, para. [0027]) is to receive the contact test signal (fig. 3, receiving test signal from test equipment 52, para. [0033] [0034]) through the first test pad (fig. 2, connector pad 38, para. [0027]).

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    352
    568
    media_image4.png
    Greyscale

but Brahma silent wherein a main board comprising first to fourth main board pads; first to fourth main contact pads electrically connected to the first to fourth main board pads, respectively; first and second test lines electrically connecting the first and second connection board pads to the first and second main contact pads, respectively; an intermediate connection line electrically connecting the 
	However, Tseng teaches (Figs. 1-5) wherein a main board (fig. 2, display panel 11, para. [0021]) comprising first (fig. 2, L1 pad display panel 11, para. [0021]) to fourth main board pads (fig. 2, L4 pad of display panel 11, para. [0021]); and first (fig. 2, L1 pad of printed circuit board, para. [0021]) to fourth main contact pads (fig. 2, L4 pad of printed circuit board, para. [0021]) electrically connected to the first (fig. 2, L1 pad display panel 11, para. [0021]) to fourth main board pads (fig. 2, L4 pad of display panel 11, para. [0021]), respectively; 
first (figs. 2, 3, test line L1 on printed circuit board 10, para. [0021] [0024]-[0025]) and second test lines (figs. 2, 3, test line L2 on printed circuit board 10, para. [0021] [0024]-[0025]) electrically connecting the first (figs. 2, 3, test line L1 on display panel 11, para. [0021] [0024]-[0025]) and second (figs. 2, 3, test line L2 on display panel 11, para. [0021] [0024]-[0025]) connection board pads (fig. 2, pads of display panel 11, para. [0021] [0024]-[0025]) to the first (fig. 2, L1 pad of 

    PNG
    media_image6.png
    619
    738
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    571
    664
    media_image7.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the flexible printed circuit of Brahma with Tseng to provide the flexible printed circuit board is electrically connected and disposed between the circuit board main pads and the display panel contact pads so that to established the communication electrical signals between the controller circuit and the main display panel.
Brahma and Tseng do not disclose wherein an intermediate connection line electrically connecting the first main contact pad to the fourth main contact pad; a driving circuit, wherein the third main board pad and the fourth main board pad are electrically connected to each other, wherein the second main contact pad is electrically connected to the first node, and the first main contact pad is electrically connected to a second voltage terminal through the intermediate connection line and the fourth main contact pad, and wherein the driving circuit comprises: a pull-up resistor electrically connected between a first voltage 
However, Zhu teaches (figs. 1-5) wherein an intermediate connection line (figs. 3-4, driver pad 302, para. [0029] [0030]) electrically connecting the first main contact pad (figs 3-4, the first driver bumps pad 304 on the first portion 130, para. [0029] [0030]) to the fourth main contact pad (figs 3-4, the fourth driver bumps pad 304 on the first portion 130, para. [0029] [0030]); 
a driving circuit (fig. 1, LCD driver 130, para. [0024] [0025]), wherein the third main board pad (fig. 4, the third driver bumps pad 304, para. [0029] [0030]) and the fourth main board pad (fig. 4, the fourth driver bumps pad 304, para. [0029] [0030]) are electrically connected to each other (i.e. the third and fourth bump pads are electrical connected to each other by the interconnect 141 created electrical signal 402, para [0029] [0030]), wherein the second main contact pad (figs 3-4, the second driver bumps pad 304 on the first portion 130, para. [0029] [0030]) is electrically connected to the first node (figs. 4-5, input node 406, 502, para. [0032] [0035]), and the first main contact pad (figs 3-4, the first driver bumps pad 304 on the first portion 130, para. [0029] [0030]) is electrically connected to a second voltage terminal (figs. 4-5, output node 408, 504, para. [0032] [0035]), through the intermediate connection line (figs. 3-4, driver pad 302, para. [0029] [0030]) and the fourth main contact pad (figs 3-4, the fourth driver bumps pad 304 on the first portion 130, para. [0029] [0030]).

    PNG
    media_image8.png
    321
    600
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    486
    926
    media_image9.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the flexible printed circuit of Brahma and Tseng with Zhu to provide the test pads electrically interconnected, a display driver comprising an input node and an output node, and an adhesive layer 
between the glass panel and the display driver, the adhesive layer binding the glass panel with the display driver, the adhesive layer comprising conductive portions across the adhesive layer between the glass panel and the display driver, wherein the input node, the output node, the two test pads, and the conductive portions are electrically connected to form an electrical testing loop, the electrical testing loop configured to measure a voltage drop across the conductive portions. 
Brahma, Tseng, and Zhu do not disclose wherein the driving circuit comprises: a pull-up resistor electrically connected between a first voltage terminal and a first node; and a comparator to compare a voltage at the first node with a reference 
However, Cho teaches (figs. 1-2) wherein the driving circuit (fig. 2, connection detection unit 170, para. [0033]) comprises: 
a pull-up resistor (fig. 2, first and second resistors R1, R2, para. [0034]) electrically connected between a first voltage terminal (i.e. R1 connected to VCC, para. [0034]) and a first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]); and 
a comparator (fig. 2, OP1, para. [0034]) to compare a voltage (i.e. comparing voltage, para. [0036]) at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) with a reference voltage (fig. 2, Vref, para. [0036]) and to output a contact test signal (fig. 2, outputting comparing testing voltage signal, para. [0036] [0044]) corresponding to a comparison result (i.e. comparing voltage, para. [0036] [0044]) to the output pad (i.e. AND gate, para. [0045]).

    PNG
    media_image2.png
    440
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma, Tseng, and Zhu with Cho to provide a display panel and an inspection 
As of Claim 9, Brahma teaches (Figs. 1-2, 4, 7) the display device of claim 8, wherein the connection board (figs. 2, 4, flexible printed circuit 30, para. [0028]) further comprises a first input pad (figs. 2, 4, HIFA_PAD, and PIFA_PAD, para. [0050]), and a second test pad (fig. 4, HIFA_B2B, PIFA_B2B, para. [0049]) electrically connected to the first input pad (i.e. HIFA_PAD, and PIFA_PAD, para. [0050]), and
wherein the main controller (figs. 2, 4, control circuitry 16/display driver circuits 59, para. [0027] [0035]) is to provide a first switching control signal (e.g. output turn off signal to switches, para. [0049] [0050]) to the driving circuit (fig. 4, display driver circuits 59, para. [0035]) through the second test pad (fig. 4, HIFA_B2B, PIFA_B2B, para. [0049]).

    PNG
    media_image5.png
    581
    904
    media_image5.png
    Greyscale

but Brahma and Tseng do not disclose wherein the main board further comprises: a main connection line electrically connecting the third main board pad to the fourth main board pad.

a main connection line (figs. 3-4, driver pad 302, para. [0029] [0030]) electrically connecting the third main board pad (fig. 4, the third driver bumps pad 304, para. [0029] [0030]) to the fourth main board pad (fig. 4, the fourth driver bumps pad 304, the third and fourth bump pads are electrical connected to each other by the interconnect 141 created electrical signal 402, para. [0029] [0030]).


    PNG
    media_image8.png
    321
    600
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    486
    926
    media_image9.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the flexible printed circuit of Brahma and Tseng with Zhu to provide the test pads electrically interconnected, a display driver comprising an input node and an output node, and an adhesive layer 
 
As of Claim 10, Brahma, Tseng, Zhu, and Cho teach the display device of claim 9, but Brahma further teach (Figs. 1-2, 4, 7) wherein the driving circuit (fig. 4, 59, para. [0035]) further comprises a first switch (fig. 4, SW1, para. [0049]), and
wherein the first switch (fig. 4, SW1, para. [0049]) is electrically connected between the second main contact pad (fig. 4, HIFA_B2B, PIFA_B2B, para. [0049]) and the first node (fig. 4, first node 100, para. [0040]) and is to operate in response to the first switching control signal (e.g. output turn off signal to switches, para. [0049] [0050]) inputted through the first input pad (i.e. HIFA_PAD, and PIFA_PAD, para. [0050]).

    PNG
    media_image5.png
    581
    904
    media_image5.png
    Greyscale


As of Claim 11, Brahma, Tseng, Zhu, and Cho teach the display device of claim 10, but Brahma further teach (Figs. 1-4, 7) wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) further comprises a second input pad (fig. 4, PIFA_B2B second input pad, para. [0049]),
wherein the main board (figs. 2, 4, control circuitry 16/display driver circuits 59, para. [0027] [0035]) further comprises a third test pad (fig. 4, PIFA_PAD third test pad, para. [0035] [0050]) electrically connected to the second input pad (fig. 4, PIFA_B2B second input pad, para. [0049]), and
wherein the main controller (figs. 2, 4, control circuitry 16/display driver circuits 59, para. [0027] [0035]) is to provide a second switching control signal (fig. 2, second switch SW2 turned on, para. [0049]) to the driving circuit (fig. 4, display driver circuits 59, para. [0035]) through the third test pad (fig. 4, PIFA_PAD third test pad, para. [0035] [0050]).

    PNG
    media_image10.png
    575
    897
    media_image10.png
    Greyscale


As of Claim 12, Brahma, Tseng, Zhu, and Cho teach the display device of claim 11, but Brahma further teach (Figs. 1-4, 7) wherein the driving circuit (fig. 4, display 
wherein the second switch (fig. 4, SW2, para. [0049]) is electrically connected between the third main contact pad (fig. 4, PIFA_PAD third contact pad, para. [0035] [0050]) and the first node (i.e. first node 100, para. [0040]) and is to operate in response to the second switching control signal (fig. 2, second switch SW2 turned on, para. [0049]) inputted through the second input pad (fig. 4, PIFA_B2B second input pad, para. [0049]).

    PNG
    media_image10.png
    575
    897
    media_image10.png
    Greyscale

As of Claim 13, Brahma, Tseng, and Zhu teach the display device of claim 12, but Brahma, Tseng, and Zhu do not disclose wherein the first switching control signal (fig. 2, first switch SW1 turned on, para. [0039]) and the second switching control signal (fig. 2, second switch SW2 turned on, para. [0039]) are activated at different time points from each other (i.e. SW1 and SW2 are turned on and off at different time, para. [0039]).

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

As of Claim 14, Brahma, Tseng, and Zhu teach the display device of claim 8, but Brahma, Tseng, and Zhu do not disclose wherein a first voltage provided to the first voltage terminal is higher in level than a second voltage provided to the second voltage terminal.
However, Cho teaches (figs. 1-2) wherein a first voltage (fig. 2, voltage from the power supply 290, para. [0032]) provided to the first voltage terminal (fig. 2, non-inverting terminal “+”, para, [0036]) is higher (i.e. greater than) in level than a second voltage (fig. 2, reference voltage Vref, para. [0036]) provided to the second voltage terminal (fig. 2, inverting terminal “-“, para. [0039]).

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated 
As of Claim 15, Brahma, Tseng, and Zhu teach the display device of claim 14, but Brahma, Tseng, and Zhu do not disclose wherein the comparator is to output the contact test signal at an active level when the voltage at the first node is higher in level than the reference voltage, and
wherein the comparator is to output the contact test signal at an inactive level when the voltage at the first node is lower in level than the reference voltage.
However, Cho teaches (figs. 1-2) wherein the comparator (fig. 2, OP1, para. [0036]) is to output the contact test signal (i.e. output test signal from the test apparatus 200, para. [0031] [0045]) at an active level (i.e. high state signal, para. [0040]) when the voltage at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) is higher in level than (i.e. greater than, para. [0039]) the reference voltage (i.e. reference voltage Vref, para. [0039]), and
wherein the comparator (fig. 2, OP1, para. [0036]) is to output the contact test signal (i.e. output test signal from the test apparatus 200, para. [0031] [0045]) at an inactive level (i.e. low level signal, para. [0046]) when the voltage at the first node (i.e. second end of resistor R1 connected to amplifier OP1, para. [0034]) is lower in level than (i.e. smaller than, para. [0046]) the reference voltage (i.e. reference voltage Vref, para. [0042]).

    PNG
    media_image3.png
    463
    796
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display driving integrated circuit of Brahma with Cho to provide a display panel and an inspection apparatus capable to preventing damage to various circuit elements mounted on the display panel due to overcurrent during inspection and determine whether there is a quality defect.
As of Claim 16, Brahma, Tseng, Zhu, and Cho teach the display device of claim 9, but Brahma further teach (Figs. 1-2, 4, 7) wherein the main controller (figs. 2, 4, control circuitry 16/display driver circuits 59, para. [0027] [0035]) is to provide the first switching control signal (fig. 4, SW1 turn on signal, para. [0049]) to the driving circuit (i.e. display driver control 59, para. [0049]) in a control period after a supply of a power voltage is started (i.e. turn on the power signal, para. [0049]).

    PNG
    media_image5.png
    581
    904
    media_image5.png
    Greyscale

As of Claim 17, Brahma, Tseng, Zhu, and Cho teach the display device of claim 9, but Brahma further teach (Figs. 1-2, 4, 7) wherein the main controller (figs. 2, 4, control circuitry 16/display driver circuits 59, para. [0027] [0035]) is to provide the first switching control signal (fig. 4, SW1 turn off signal, para. [0050]) to the driving circuit (i.e. display driver control 59, para. [0049]) in a blank period of a synchronization signal (i.e. turn off the power signal, para. [0050]).

    PNG
    media_image5.png
    581
    904
    media_image5.png
    Greyscale




As of Claim 18, Brahma, Tseng, Zhu, and Cho teach the display device of claim 8, but Brahma further teach (Figs. 1-3, 7) wherein the driving circuit is an integrated circuit (fig. 2, display driver integrated circuit 24, [0029]), and
wherein the connection board (fig. 2, flexible printed circuit 30, para. [0028]) is a chip-on-film on which the driving circuit is mounted (fig. 2, display driver integrated circuit 24 mounted on 24, 22 substrate, para. [0029]).

    PNG
    media_image1.png
    537
    1242
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Oh et al (U.S Pub: 20140029230) is cited to teach the flat display panel and the driving element bonded to the bonding part provided in the flat display panel, wherein, the link terminals included in the driving element are connected to the link pads, the two link terminals of the plurality of link terminals connected to the two resistance pads are electrically connected to each other through an internal resistor of the driving element, the driving element is a flexible printed circuit (FPC) which is bonded to the bonding part at one side of the FPC and bonded to a printed circuit board (PCB) with a driving IC mounted thereon at the other side, and the two test pads are provided in the non-display area of the flat display panel. 

the first input bump of the driver IC is configured to receive a test signal from the bonding test device through the first input pad, and is configured to provide the test signal to the bonding test device through the internal ground line, the second input bump and the second input pad.  When the display device operates, the first input bump of the driver IC is configured to receive a ground voltage through the first input pad, and is configured to provide the ground voltage to the internal ground line.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627